DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/129159 12/27/2019. 
                                                Preliminary amendment
3.   Preliminary amendment filed on 03/24/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended claim 19 and remained claims 1-18.
      Claims 1-19 are currently pending in the application.
                                                        Oath/Declaration
4.   The oath/declaration filed on 03/24/2020 is acceptable.
                                                              Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                      Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/26/2020 and 02/21/2022.
                                        Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG (Patent No. 110157241).
      Regarding claim 10, WANG discloses an ink composition for inkjet printing organic light-emitting diodes, comprising: the mass percent content range of the organic doped luminescent material (refers as bipolar emission component) is 0.1 %-5 %, the mass percent content range of the surface tension regulator is 0.1 %-5 %, the mass fraction of the viscosity modifier content range is 0.1 %-5 %; the mass percent content range of said solvent is 55 %-94.7 % (see text in WANG).
       "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).In this case, the mass percent content range of the organic doped luminescent material (refers as bipolar emission component) is 0.1 %-5 %, the mass percent content range of the surface tension regulator is 0.1 %-5 %, the mass fraction of the viscosity modifier content range is 0.1 %-5 %; the mass percent content range of said solvent is 55 %-94.7 % in the ink composition for inkjet printing organic light-emitting diodes of the WANG reference are within in the claimed range of the independent claim 10.
       Regarding claim 16, WANG discloses wherein the surface tension modifier is selected from one or more of a group consisting of cosolvent and surfactant (claim 4).
        Regarding claim 17, WANG discloses wherein the surface tension modifier is selected from one or more of a group consisting of imidazole and a derivative thereof, phenol, and hydroquinone (claim 4). 
        Regarding claim 18, WANG discloses wherein the viscosity modifier is selected from one or more of a group consisting of alcohol, ether, ester, phenol, and amine (claim 5).
                                        Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over WANG in view of Nowak et al., hereafter “Nowak” (U.S. Patent No. 6,425,948 B1).
       Regarding claim 14, WANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the solvent includes one of alkane hydrocarbon compound, aromatic hydrocarbon compound, alcohol compound, and high boiling point solvent.
        Nowak, however, discloses the solvent includes one of alkane hydrocarbon compound, aromatic hydrocarbon compound, alcohol compound, and high boiling point solvent (col. 3, lines 4-13).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of WANG to provide the solvent includes one of alkane hydrocarbon compound, aromatic hydrocarbon compound, alcohol compound, and high boiling point solvent as taught by Nowak for a purpose of reducing the fluorescent pigment viscosity to improve shell life.
9.    Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG (Patent No. 110157241) in view of Nowak et al., hereafter “Nowak” (U.S. Patent No. 6,425,948 B1).
      Regarding claim 1, WANG discloses an ink composition for inkjet printing organic light-emitting diodes, comprising: the mass percent content range of the organic doped luminescent material is 0.1 %-5 %, the mass percent content range of the surface tension regulator is 0.1 %-5 %, the mass fraction of the viscosity modifier content range is 0.1 %-5 %; the mass percent content range of said solvent is 55 %-94.7 % (see text in WANG) while the applicants claimed 20% of bipolar light emission component, 70% of solvent, 2% of surface tension modifier, and 2% of viscosity modifier by weight.
        In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  In this case, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the mass percent content range of the surface tension regulator is 0.1 %-5 %, the mass fraction of the viscosity modifier content range is 0.1 %-5 %; the mass percent content range of said solvent is 55 %-94.7 % that overlaps or lies inside the range as claimed, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 except for20% of bipolar light emission component.
       Nowak, however, discloses the fluorescent material (refers as bipolar emission component) from about 0.1 to about 60 weight percent in the ink composition (claim 36).
       In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
           In this case, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the fluorescent material from about 0.1 to about 60 weight percent in the ink composition that overlaps or lies inside the range as claimed, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
     Therefore, claim 1 is obviously rendered over WANG and Nowak.
      Regarding claim 5, WANG and Nowak (citations to WANG unless otherwise noted) discloses wherein the solvent includes one of alkane hydrocarbon compound, aromatic hydrocarbon compound, alcohol compound, and high boiling point solvent (col. 3, lines 4-13 in Nowak).
       Regarding claim 7, WANG and Nowak (citations to WANG unless otherwise noted) discloses wherein the surface tension modifier is selected from one or more of a group consisting of cosolvent and surfactant (claim 4).
        Regarding claim 8, WANG and Nowak (citations to WANG unless otherwise noted) discloses wherein the surface tension modifier is selected from one or more of a group consisting of imidazole and a derivative thereof, phenol, and hydroquinone (claim 4). 
        Regarding claim 9, WANG and Nowak (citations to WANG unless otherwise noted) discloses wherein the viscosity modifier is selected from one or more of a group consisting of alcohol, ether, ester, phenol, and amine (claim 5).
10.    Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over WANG and Novak in view of Chen et al., hereafter “Chen” (U.S. Publication No. 2006/0257768 A).
         Regarding claim 6, WANG and Novak discloses the features of the claimed invention as discussed above, but does not disclose wherein the high boiling point solvent is selected from a group consisting of ether compound, ester compound, and aromatic compound.
        Chen, however, discloses the high boiling point solvent is selected from a group consisting of ether compound, ester compound, and aromatic compound (claim 8).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of WANG and Novak to provide the high boiling point solvent is selected from a group consisting of ether compound, ester compound, and aromatic compound as taught by Nowak for a purpose of providing the solvent evaporation more quickly. 
11.    Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over WANG (Patent No. 110157241) in view of Chen et al., hereafter “Chen” (U.S. Publication No. 2006/0257768 A).
         Regarding claim 6, WANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the high boiling point solvent is selected from a group consisting of ether compound, ester compound, and aromatic compound.
        Chen, however, discloses the high boiling point solvent is selected from a group consisting of ether compound, ester compound, and aromatic compound (claim 8).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of WANG to provide the high boiling point solvent is selected from a group consisting of ether compound, ester compound, and aromatic compound as taught by Nowak for a purpose of providing the solvent evaporation more quickly.
                                                      Allowable Subject Matter
12.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-4, 11-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclosewherein the bipolar light emission component is single-component light emission material selected from a group consisting of fluorescence material, phosphorescence material, thermally activated delayed fluorescence material, room temperature phosphorescence material, aggregation-induced delayed fluorescence material, free radical material, quantum dot material, excimer material, and exciplex material as cited in claim 2 and wherein the bipolar light emission component is multi-component light emission material and comprises light emission material and host material, wherein the light emission material is selected from a group consisting of fluorescent material, phosphorescence material, thermally activated delayed fluorescence material, room temperature phosphorescence material, aggregation-induced delayed fluorescence material, free radical material, quantum dot material, excimer material, and exciplex material, and the host material is selected from single-component bipolar host material or multi-component bipolar host material as cited in claim 3 and wherein the bipolar light emission component is single-component light emission material selected from a group consisting of fluorescence material, phosphorescence material, thermally activated delayed fluorescence material, room temperature phosphorescence material, aggregation-induced delayed fluorescence material, free radical material, quantum dot material, excimer material, and exciplex material as cited in claim 11 and
wherein the bipolar light emission component is multi-component light emission material and comprises light emission material and host material, wherein the light emission material is selected from a group consisting of fluorescent material, phosphorescence material, thermally activated delayed fluorescence material, room temperature phosphorescence material, aggregation-induced delayed fluorescence material, free radical material, quantum dot material, excimer material, and exciplex material, and the host material is selected from single-component bipolar host material or multi-component bipolar host material as cited in claim 12 and a method of manufacturing the ink composition for inkjet printing organic light-emitting diode comprising steps of: dispersing the bipolar light emission component in the solvent to obtain a pre- formed composition; and adding the viscosity modifier and the surface tension modifier into the pre- formed composition under stirring to obtain the ink composition as cited in the method claim 19.
        Claims 4 and 13 are directly or indirectly depend on claims 3 and 12, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHUC T DANG/Primary Examiner, Art Unit 2892